ORDER ON REMAND

PER CURIAM.
In accordance with the controlling opinion issued by the Supreme Court of Florida in Tucker v. Resha, 648 So.2d 1187 (Fla.1994), which set out the proper standard for reviewing the order entered by the trial court, we deny the petition. Id. at 1190 (holding that “an order denying summary judgment based upon a claim of qualified immunity is subject to interlocutory review to the extent that the order turns on an issue of law”). See also Johnson v. Jones, — U.S. -, -, 115 S.Ct. 2151, 2156, 132 L.Ed.2d 238 (1995); Mitchell v. Forsyth, 472 U.S. 511, 530, 105 S.Ct. 2806, 2817, 86 L.Ed.2d 411 (1985) (denial of qualified immunity, to the extent it turns on an issue of law, is an appealable final decision).
PETITION DENIED.
MINER, MICKLE and VAN NORTWICK, JJ., concur.